DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 21-23, 25-27, 30-34 are rejected under 35 U.S.C. 103 as being obvious over Abramson (US 20140324269) in view of Lenser (US 8577538).
The applied reference has a common inventor, Abramson with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The applied reference has a common invention (Abramson) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or 
Regarding claim 1, Abramson discloses a method for preparing navigation information (calculate a path; sec 0005, 0023, 0028, 0031-0035, 0040) for a robot having a payload (58; fig. 1; sec 0066, 0076) for carrying out a domestic task within a working area (sec 0071), the method comprising: 
receiving sensor information relating to said working area (sec 0066, 0071, 0074), the sensor information captured at a respective location and/or orientation within said working area. 
Abramson did not particularly recites sensor information comprising a plurality of images, but indicated that the sensor could be any suitable sensor (sec 0074).
However, Lenser teaches of a method for preparing navigation information for a robot having a payload, the method comprising:
receiving sensor information (sensor information of an area requiring work regarding a reconnaissance mission; figs. 14-19, 27, 37-44; col. 3, lines 37 to col. 4, line 9) relating to a working area (area requiring work regarding a reconnaissance mission; col. 6, lines 36-46), the sensor information comprising a plurality of images, each image having been captured at a respective location and/or orientation within said working area by one or more cameras (images having been captured at a respective location and/or orientation within said reconnaissance working area; see for e.g. figs. 14-15, 17-19, 27, 37-44 showing aerial photographs of a work area i.e. a birds eye view; col. 3, lines 37 to col. 4, line 9); 
receiving user-provided information designating a reference trail within said working area including by presenting an interface to a user that enables the user to designate said reference trail [citing operator designating, “a follow-perimeter operation, a follow-street operation, and a follow-waypoints operation that can be selected by the operator via an operator control unit (OCU)”; col. 7, lines 57-65 ], including by presenting to the user a visual representation of said plurality of images and the reference trail (travelled path, col. 7, lines 30-47; col. 8, lines 50-62), the visual representation of said plurality of images appearing as an aerial photograph of the working area (see for e.g. figs. 14-15, 17-19, 27, 37-44 showing aerial photographs of a work area i.e. a birds eye view; col. 3, lines 37 to col. 4, line 9; col. 8, lines 50-62); and 
processing: 
said sensor information relating to said working area (sensor information relating to an area requiring work regarding a reconnaissance mission; figs. 14-19, 27, 37-44; col. 3, lines 37 to col. 4, line 9), and 
said information from the user designating the reference trail [col. 2, lines 39-67; also citing operator designating, “a follow-perimeter operation, a follow-street operation, and a follow-waypoints operation that can be selected by the operator via an operator control unit (OCU)”; col. 7, lines 57-65]; 
  wherein said processing step produces navigation information for the robot that sufficiently defines said reference trail such that the robot can move along said reference trail substantially autonomously (vehicle is moved autonomously, e.g. col. 2, lines 55-67; col. 4, lines 11-18; also noise and errors are taken out from the images, thus sufficiently defining said reference trail; figs. 14-19, 27, 37-44; col. 8, lines 12 to col. 9, line 26, etc).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Abramson as taught by Lenser for the purpose of viewing a work area using a multiplicity of image sensor to provide a better image of aerial scene and for the purpose of using a touch screen to control more than one remotely operated vehicle in a work area concurrently and sequentially (Lenser col. 2, lines 55-67).
Regarding claim 22, Lenser discloses the method of claim 21, wherein said robot comprises said one or more cameras (col. 3, lines 37 to col. 4, line 9; col. 7, lines 7-14; col. 8, lines 50-55).  
Regarding claim 23, Lenser discloses the method of claim 21, wherein said step of receiving user-provided information designating a reference trail within said working area comprises receiving information from a device comprising a sensor system that the user has guided along said reference trail (user designates a reference trail or path for the robot, the robot travels the reference trail or path and collects information using a camera etc, sends back the information about the reference trail to a user having a touch pad, user rectifies information about reference trail by removing noise an error from received reference trail information to provide a better image of reference trail; col. 4, lines 10-23; col. 6, lines 47-62; col. 7, lines 30-60; col. 8, lines 50-60), said sensor system comprising said one or more cameras (col. 3, lines 37 to col. 4, line 9; col. 7, lines 7-14; col. 8, lines 50-55), with said device providing said one or more images (robot provides images taken by onboard cameras; col. 7, lines 30-47; col. 8, lines 50-62).  
robot provides images taken by onboard cameras; col. 7, lines 30-47; col. 8, lines 50-62).
 Regarding claim 26, Lenser discloses the method of claim 21, wherein enabling the user to designate said reference trail includes enabling the user to mark said reference trail over said visual representation of the plurality of images (mark reference trail by user using OCU or touch screen to select waypoints; col. 4, lines 24-35; col. 7, lines 48-65; col. 8, lines 50-62).
Regarding claim 27, Lenser discloses the method of claim 26, wherein said interface is presented to the user on a smart- phone or other hand-held electronic device (mark reference trail by user using OCU or touch screen to select waypoints; col. 4, lines 24-35; col. 7, lines 48-65; col. 8, lines 50-62).
Regarding claim 30, Lenser discloses the method of claim 21, wherein the reference trail is a border within which the robot is permitted to move (robot is caused to move by area around travel path, caused to follow perimeter control; caused to follow wall perimeter all imply a border within which the robot is permitted to move, etc; col. 6, lines 47-62; col. 7; lines 30-65). 
Regarding claim 31, Lenser discloses the method of claim 21, wherein said sensor information relating to said working area includes information relating to locations and/or orientations at which said plurality of images were taken (locations of landmarks, orientation of sensor each relates to sensor information relating orientations; col. 6, lines 47-62; col. 7, lines 30-47; col. 8, lines 50-62).  
Regarding claim 32, Lenser discloses the method of claim 21, wherein said navigation information comprises positional information for a plurality of points along said reference trail (waypoints; col. 7, lines 57-65).  
GPS is used for defining the reference trail implies the obviousness of navigation information that defines the reference trail using absolute co-ordinates; col. 7, lines 1-14; also Hough transformations are employed using coordinates for producing better photos of the reference trail; col. 8, lines 22-31, 50-62).  
Regarding claim 34, Lenser discloses the method of claim 21, wherein said navigation information defines the reference trail using relative co-ordinates, which are defined relative to a point in the working area (GPS is used for defining the reference trail implies the obviousness of navigation information that defines the reference trail using absolute co-ordinates relative to a point; col. 7, lines 1-14; also Hough transformations are employed using coordinates for producing better photos of the reference trail; col. 8, lines 22-31, 50-62).  


.   


Allowable Subject Matter
Claim 24, 28, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose, 
“24. (New) The method of claim 23, wherein said device is a smart-phone or other hand-held electronic device.  


29. (New) The method of claim 28, wherein said interface is presented to the user on a smart- phone or other hand-held electronic device.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nelson (US 5974347)

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 39767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RONNIE M MANCHO/            Primary Examiner, Art Unit 3666